Citation Nr: 1030326	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a heart disability, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
which, in pertinent part, found that the Veteran was not entitled 
to service connection for a heart disability and confirmed the 
previous denial of service connection for hypertension and a low 
back disability.  

The RO addressed the new and material evidence issues in the 
rating decision on appeal.  Irrespective of the RO's action, the 
Board must decide whether the appellant has submitted new and 
material evidence to reopen the claims of service connection for 
hypertension and a low back disability.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hypertension and a low back disability in a September 1981 rating 
decision.  The denial of service connection for a low back 
disability was confirmed in a January 1982 rating decision.  The 
appellant received timely notice of the determinations, but did 
not appeal, and those denials are now final.  

2.  Evidence received since the September 1981 rating decision is 
not cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service connection 
for hypertension, to include as secondary to diabetes mellitus.

3.  Evidence received since the January 1982 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and does not relate to the pertinent unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for a low back disability.

4.  A heart disability was not shown in service or for many years 
thereafter; and a preponderance of the competent evidence 
indicates that the current heart disability is not related to 
service and is not secondary to the Veteran's service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
September 1981 rating decision, and the claim of entitlement to 
service connection for hypertension is reopened.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) (2009).

2.  New and material evidence has not been received since the 
January 1982 rating decision, and the claim for entitlement to 
service connection for a low back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) 
(2009).  

3.  The criteria for service connection for a heart disability, 
to include as secondary to diabetes mellitus, have not been met, 
directly or presumptively.  38 U.S.C.A. §§ 1110, 1116(a)(3), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in July 2005 and March 2006 and post-adjudication notice by 
letter dated in March 2008.  Both the pre and post adjudication 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, and; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

Regarding the appellant's claim of entitlement to service 
connection for a low back disability based on new and material 
evidence, the pre-adjudication notification also complied with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), specifically informing 
the appellant of the basis of the last final rating decision in 
January 1982 for the claim of service connection for a low back 
disability, and described the meaning of "new" and "material" 
evidence in order to reopen the claim.  

The appellant's claim of entitlement to service connection for 
hypertension based on new and material evidence has been 
considered with respect to VA's duty to notify and assist, to 
include Kent, 20 Vet. App. at 1.  Given the favorable outcome 
noted below with respect to the new and material issue no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran a medical 
examination and obtained an opinion regarding the nature and 
etiology of his claimed heart disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

II.  New and Material Claims

The appellant seeks to reopen his claims of entitlement to 
service connection for hypertension and a low back disability.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

The RO denied entitlement to service connection for hypertension 
in a September 1981 rating decision on the basis that abnormal 
high blood pressure readings were not shown in service and there 
was no diagnosis of hypertension.  The September 1981 rating 
decision also denied service connection for a low back disability 
on the basis that although the Veteran received treatment for a 
low back condition during service, a chronic back disability was 
not shown on separation from service and the Veteran denied back 
trouble of any kind on separation from service.  The RO confirmed 
the previously denied claim of entitlement to service connection 
for a low back disability in a January 1982 rating decision on 
the basis that the Veteran did not submit evidence showing that 
he had a chronic back disability within the presumptive period 
following discharge from service.  The Veteran did not appeal 
these decisions, so they are now final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

A.  Hypertension

Evidence submitted since the September 1981 rating decision 
pertaining to the Veteran's hypertension includes a September 
2005 VA examination report conducted for the Veteran's service-
connected diabetes mellitus, which notes that he was given a 
diagnosis of hypertension.  The examiner noted that it was 
necessary to evaluate renal function to ascertain whether this is 
a comorbidity or a complication of the diabetes mellitus.  This 
is a "comobility."  

It does not appear that any further evaluation of the Veteran's 
hypertension was conducted following the September 2005 VA 
examination.  

The September 2005 VA examination report is new because it is not 
duplicative of evidence considered by the RO at the time of its 
September 1981 rating decision.

The September 2005 VA examination report, although unclear in its 
finding that hypertension is a "comobility" of diabetes 
mellitus, indicates that hypertension could be a complication of 
the Veteran's service-connected diabetes mellitus.  No subsequent 
medical evidence of record indicates that the Veteran's 
hypertension is not a complication, or otherwise related to, the 
Veteran's service-connected diabetes mellitus.  Thus, the 
September 2005 VA examination report clearly relates to the 
unestablished fact and the reason for the previous denial of his 
service connection claim; that is, whether the Veteran's current 
hypertension is related to his service-connected diabetes 
mellitus as required by 38 C.F.R. § 3.310. 

Likewise, the newly submitted September 2005 VA examination 
report is not cumulative or redundant of existing evidence, and 
presents a reasonable possibility of substantiating the claim.  

Accordingly, reopening the claim of entitlement to service 
connection for hypertension is warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).

B.  Low Back Disability

Evidence considered at the time of the January 1982 rating 
decision includes the Veteran's STRs noting that the Veteran had 
a low back strain; a December 1981 medical letter from the 
Veteran's private physician noting that the Veteran complained of 
pain in the lumbosacral area and was given a diagnosis 
lumbosacral sprain/strain syndrome; a June 1972 private treatment 
record noting that the Veteran complained of low back pain and 
has had low back problems for the past 10 years; and what appears 
to be private chiropractor bills reflecting treatment for the 
Veteran's back in December 1970 and January 1973.  

Evidence submitted since the January 1982 rating decision 
pertaining to the Veteran's low back includes numerous VA 
treatment records indicating that the Veteran has diagnoses of, 
and treatment for, degeneration of the lumbar spine and 
degenerative disc disease (DDD); an October 1998 private 
emergency room report noting that the Veteran suffered an 
occupational injury involving a heavy weight falling on his 
shoulder and that a discharge diagnosis of acute back strain was 
given;  a subsequent October 1998 private treatment record noting 
that the Veteran sustained a paraspinal muscle sprain from a work 
related injury and that an assessment of lumbosacral 
sprain/strain was given; and a November 1998 private medical 
report noting that the Veteran was given an impression of 
lumbosacral strain.  

Regarding the Veteran's VA and private treatment records for his 
low back, this evidence is new because it is not duplicative of 
evidence considered by the RO at the time of its January 1982 
rating decision.  See 38 C.F.R. § 3.156 (a).  

However, the VA treatment records indicating that the Veteran has 
a low back disability and that he receives treatment for this 
disability is not material because it merely shows that the 
Veteran has a low back disability, which is information that is 
redundant of information of record at the time of the January 
1982 rating decision.  See Id.

The private treatment records from 1998 indicate that the 
Veteran's low back disability is due to an occupational work 
injury many years after service.  Thus, this evidence does not 
relate to the unestablished fact of whether the Veteran's current 
low back disability is related to service as required by 38 
C.F.R. § 3.303, but rather tends to disprove this necessary fact.  
See Id.  

The appellant has not submitted any evidence that relates to the 
unestablished fact; that is, whether the Veteran's low back 
disability is related to service as required by 38 C.F.R. § 
3.303, and therefore none of the newly submitted evidence 
presents a reasonable possibility of substantiating the claim.  

Given the absence of receipt of any new and material evidence 
since the January 1982 rating decision, reopening the claim of 
entitlement to service connection for a low back disability is 
not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection for a Heart Disability

The Veteran seeks service connection for a heart disability, to 
include as secondary to diabetes mellitus.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including cardiovascular-renal 
disease, including arteriosclerosis and organic heart disease, 
become manifest to a degree of 10 percent within one year from 
the date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such service, 
notwithstanding there is no evidence of that disease during 
service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a). Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995). An 
appellant's own conclusion, stated in support of his claim, that 
his present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 
Vet. App. 136 (1994).

Where a service-connected disability aggravates a nonservice- 
connected condition, a Veteran may be compensated for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran currently has a heart disability.  A June 2005 VA 
treatment record notes that the Veteran was status post stent 
placement in his left anterior descending (LAD) artery in 
February 2005.  September 2005 and February 2008 VA examination 
reports note an impression of coronary artery disease (CAD).  The 
September 2005 VA examination report notes that the Veteran's 
coronary artery stenting was preceded by chest pain and shortness 
fo breath.  
 
An October 1998 private treatment record indicates that a 
physical examination conducted for treatment of a back injury 
revealed that the Veteran was regular cardiovascularly.  

STRs do not indicate any treatment for, or diagnosis of, any type 
of cardiovascular problem during service.  The Veteran's 
September 1970 separation examination notes that clinical 
evaluation revealed that the Veteran had a normal heart and 
vascular system.  
A VA examination was conducted in September 2005 to evaluate the 
Veteran's service connected diabetes mellitus.  The examiner 
noted a review of the Veteran's claim file.  The Veteran was 
given a diagnosis of CAD, and the examiner noted that "the above 
is a macrovascular complication of diabetes mellitus."  

A February 2008 VA examination report notes that the examiner 
reviewed the Veteran's claim file.  The examiner noted that after 
the Veteran had stents placed in February 2005, he had no 
definite angina or systems of congestive heart failure.  In 
December 2006 he apparently sustained an anterior myocardial 
infarction.  The examiner noted that the Veteran's CAD was well 
established before he was diagnosed with diabetes mellitus, with 
his symptoms having began in late 2004 and his first cardiac 
intervention in February 2005, while his diabetes mellitus was 
not diagnosed until June 2005.  The question would be whether the 
diabetes aggravated his CAD.  It is unlikely that it had any 
significant impact over the only indication of an aggravation, 
which is the occlusion of the left anterior descending stent in 
December 2006, when it is considered that the disease was already 
so well established with the other risk factors of long duration.  
The Veteran's heart condition is not secondary to his diabetes 
mellitus.  The event that did follow the diagnosis of diabetes by 
approximately 18 months, the occlusion of a prior stent, 
represented a complication of a disease which was already 
established prior to the diagnosis of diabetes.  He did have a 
change in his left ventricular ejection fraction, but this has to 
be assumed secondary to the actual infarction.  	

First, there is no evidence of record indicating that any type of 
cardiovascular condition was diagnosed within one year of the 
Veteran's separation from service.  Therefore, service connection 
is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309(a).  

Second, regarding whether the Veteran's current heart disability 
is directly related to service, the medical evidence of record 
shows that the Veteran developed a heart disability more than 30 
years following his separation from service.  The passage of more 
than 30 years before any evidence of the disability is of record 
weighs heavily against a finding that such disability is related 
to service on a direct basis.  See 38 C.F.R. § 3.303; Maxson v. 
West, 12 Vet. App. 453, 459 (1999).  
Third, regarding whether the Veteran's heart disability is 
related to his service-connected diabetes mellitus, it is noted 
that the September 2005 VA examination report contains absolutely 
no rationale for its conclusion that the Veteran's CAD is a 
macrovascular complication of diabetes mellitus.  A medical 
opinion based on speculation, without a supporting rationale does 
not provide the required degree of medical certainty.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Therefore, little 
probative weight is assigned to it.  Conversely, the February 
2008 VA examination report provide a detailed rationale for its 
conclusions that the Veteran's heart disability is not secondary 
to, or aggravated by, his diabetes mellitus.  See Bloom, 12 Vet. 
App. at 187.

The negative evidence in this case outweighs the positive.  The 
Veteran genuinely believes that his heart disability is related 
to service or is secondary to his diabetes mellitus.  However, as 
a lay person, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as the etiology of his claimed heart disability and thus his 
views are of no probative value.  Moreover, even if his opinion 
is entitled to be accorded some probative value, it, and the 
September 2005 VA examination report, do not outweigh the opinion 
of the February 2008 VA medical examiner who concluded that the 
Veteran's heart disability is not caused or aggravated by his 
service connected diabetes mellitus.  See Jandreau, 492 F.3d at 
1372.  A competent medical expert who provided a through 
rationale for his opinion makes these opinions and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Bloom, supra.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for heart 
disability, to include as secondary to diabetes mellitus, is not 
warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 
38 C.F.R. § 3.102.





ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for hypertension, to this 
extent only the claim, is granted.

The petition to reopen the claim for service connection for a low 
back disability is denied.

Entitlement to service connection for a heart disability, to 
include as secondary to diabetes mellitus, is denied.


REMAND

The Veteran seeks service connection for hypertension, to include 
as secondary to diabetes mellitus.  

The competent evidence of record indicates that the Veteran 
currently has hypertension.  A September 2005 VA examination 
report notes that the Veteran was given a diagnosis of 
hypertension.  Similarly, a September 2007 VA treatment record 
notes that the Veteran has an active problem of hypertension.  

The Veteran's July 1967 entrance examination notes that the 
Veteran had a blood pressure reading of 120/80.  His separation 
examination in June 1970 notes a blood pressure reading of 
130/70.  

A September 2005 VA examination report conducted for the 
Veteran's service-connected diabetes mellitus notes that the 
Veteran was given a diagnosis of hypertension.  The examiner 
noted that he needed to evaluate renal function to ascertain 
whether this is a comorbidity or a complication of the diabetes 
mellitus.  This is a "comobility."  The September 2005 VA 
examination report is unclear in its finding that hypertension is 
a "comobility" of diabetes mellitus, however it does indicate 
that the hypertension could be a complication of the Veteran's 
service-connected diabetes mellitus.  Additionally, because this 
medical opinion lacks any type of supporting rationale it does 
not provide the degree of medical certainty required for a grant 
of service of connection.  See Bloom, supra.  

Thus, the competent evidence of record indicates that the Veteran 
currently has hypertension, had slightly higher blood pressure 
readings on separation from service than on entrance, and that 
his hypertension could be related to his service connected 
diabetes mellitus.  There is insufficient medical evidence for 
the Board to decide the Veteran's claim on a direct or secondary 
basis and therefore a VA medical examination should be provided 
to determine the nature and etiology of the Veteran's claimed 
hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 
(2006); 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report to any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
claimed hypertension.  The examiner should 
conduct a thorough examination.  As to any 
hypertension identified the examiner is asked 
to provide an opinion as to whether it is at 
least as likely as not related to, or had its 
onset during or within 1 year of, service.  
If not, the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's service 
connected diabetes mellitus caused or 
aggravated his hypertension.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A complete rationale should 
be provided for all opinions.  

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


